               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:20-cv-00220-MR


RITA W. BARKLEY, et al.,          )
                                  )
                      Plaintiffs, )
                                  )
     vs.                          )                    ORDER
                                  )
4520 CORP., INC., et al.,         )
                                  )
                      Defendants. )
________________________________ )

     THIS MATTER is before the Court on the motion for the admission of

attorney Christian J. Singewald as counsel pro hac vice for the Defendant

4520 Corp., Inc., as successor-in-interest to Benjamin F. Shaw Company.

[Doc. 237]. Upon careful review and consideration, the Court will allow the

motion.

     IT IS, THEREFORE, ORDERED that the Defendant’s motion [Doc.

237] is ALLOWED, and Christian J. Singewald is hereby granted pro hac

vice admission to the bar of this Court, payment of the required admission

fee having been received by the Clerk of this Court.
                               Signed: June 24, 2021
     IT IS SO ORDERED.
